Citation Nr: 1828897	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  09-18 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to service-connected left and right knee conditions.

2.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the patellofemoral joint of the right knee prior to February 8, 2014, and in excess of 20 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for degenerative osteoarthritis of the patellofemoral joint of the left knee prior to February 8, 2014, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1986 to August 1995.

This matter comes to the Board of Veterans Appeals (Board) on appeal from July 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is currently held by the Pittsburgh Foreign Cases Office (Foreign Office) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified before a Veterans Law Judge of the Board at a hearing held at the Pittsburgh RO.  A transcript of the hearing is of record.

Since the September 2010 hearing, the Veteran's representative has changed, and he is now represented by the Veterans of Foreign Wars of the United States, per the June 2013 VA Form 21-22.

This matter was previously before the Board in April 2011 at which time it was remanded for additional development.  The Board finds that there has been substantial compliance with its remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

After a review of all of the evidence, the Board finds that additional development is required before the claims of entitlement to service connection for a low back disorder and to an increased rating for the Veteran's service-connected right and left knee conditions are decided.

I.   Low back disorder

The Veteran contends that his low back disorder is related to service and is secondary to his right and left knee conditions.  In an Informal Conference Report on October 21, 2008, it is noted that the Veteran "wants to claim secondary service connection for his back."

During the September 2010 hearing, the Veteran testified that he was diagnosed with degenerative arthritis of the spine at a private facility in Japan, around 1995.  He stated that he complained about his back in service and that he started to walk differently because of his knee conditions but that a doctor told him he was "just overcompensating."

Regarding secondary service connection, the Board notes that the Veteran is service-connected for a right and left knee disorder.

In addition to direct service connection under 38 C.F.R. § 3.303(a), service connection may be granted, on a secondary basis, for a disability, which has been caused by or chronically worsened by a condition for which service connection has already been established.  38 C.F.R. § 3.310.

In November 2008, the Veteran underwent a VA examination.  The examination report indicates that the Veteran received a diagnosis of degenerative arthritis of the lumbar spine.  The examiner opined that "based on a single record of a complaint of back condition in the Veteran's service years without significant follow-up or significant problems related to that one incident, it is unlikely that the Veteran's current arthritis is related to that single event."  The examiner stated that it is more likely that the condition is related to years of activity and opined that the Veteran's current back condition is less likely than not related to the service incident.

The Veteran underwent a VA examination in March 2009.  The report indicates that the examiner reviewed the Veteran's claims file and the November 2008 VA examination.  The examiner stated that "one cannot connect the current findings of degenerative arthritis from the x-ray in November of 2008 with a distant injury in 1986, which appears to have resolved fully, followed by a second acute injury in 1994, and nothing after until Dr. L's notes documenting degenerative arthritis at L4-L5."  Regarding secondary service connection, the examiner stated that the Veteran's current degenerative arthritis is not as least as likely as not related to or caused by service or the knee disorder and gait, noting that the gait abnormalities observed over time are not sufficient to cause lumbar changes.

The examiner did not address whether the Veteran's left and right knee conditions aggravated the Veteran's low back disorder.  Thus, the opinion is insufficient to decide the claim on appeal.

II.  Right and left knee conditions

The Veteran contends that his service-connected right and left knee conditions are more disabling than currently evaluated.

A review of the claims file reveals that the Veteran underwent VA examinations in August 2001, July 2008, November 2008, March 2009, and February 2014 in connection with his service-connected knee conditions.

During his September 2010 hearing, the Veteran testified that he has constant, severe pain.  The Veteran indicated that he experiences locking of his knees, instability causing falls, painful motion, restriction of motion, impacts on regular daily activities, constant swelling, and sensitivity to touch.  The Veteran stated that he was receiving steroid injections in his knees to ease the pain and was told that he may need knee replacement surgery in the future.

The February 2014 VA examination report indicates that the Veteran reported flare ups, noting symptoms of pain and stiffness.  The report indicates that the Veteran reported that he started feeling pain in both of his knees in 1993 and that the pain has been worsening each year and that the range of motion of both knees has diminished remarkably.  The report indicates that the Veteran reported pain on movement, less movement than normal, weakened movement, excess fatigability, atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing in both knees.  The examiner was unable to test joint stability, noting that there was "too much local knee pain after range of motion testing to do any ligament stress testing of the knees."

Subsequent to the Veteran's February 2014 VA examination, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The examinations of record do not comply with Correia.

Accordingly, the claim must be remanded for the AOJ to schedule the Veteran for another examination of his knees.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant medical treatment records since February 2013, to include any private treatment records and VA treatment records, and associate the records with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination with regard to his low back disorder.  The examiner must review the claims file in conjunction with the examination.  The examiner must provide medical opinions as to the following:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disorder was caused by his left or right knee conditions.

(b)  If the examiner concludes that the service-connected knee conditions did not cause the Veteran's low back disorder, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's low back disorder has been chronically worsened beyond its natural progression (aggravated) by his service-connected right or left knee conditions.  The examiner must provide a rationale to support all conclusions reached.

If the examiner cannot provide the above opinions, the examiner is advised that he/she must explain why the requested opinion cannot be provided.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain the missing information should be exhausted before concluding that the answer cannot be provided.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it.

3.  Ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of the service-connected right and left knee conditions.  The examiner must review the claims file in conjunction with the examination.

The examiner must describe the nature and severity of all manifestations of the Veteran's right and left knee conditions.  In this regard, the examiner must record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The examiner must also describe the extent of any weakened movement, excess fatigability, and incoordination on use.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded to specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

If the Veteran reports that he has had flare-ups and the examiner determines the Veteran is not currently suffering from a flare, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran is undergoing a flare-up at the time.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

